Citation Nr: 0704615	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954, and August 1954 to October 1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned an initial rating of 30 percent effective May 8, 
2001.  An August 2003 rating decision continued the 30 
percent disability evaluation.  After the veteran perfected 
his appeal, a February 2005 supplemental statement of the 
case (SSOC) assigned a 50 percent rating effective October 7, 
2002.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge, and a transcript is of 
record.  A February 2007 letter from the Board indicated that 
the veteran's appeal had been advanced on the docket in 
accordance with 38 C.F.R. § 20.900(c).  

The Board notes that in August 2005 the RO denied a claim for 
individual unemployability.  The veteran and his 
representative raised this matter again at the September 2006 
hearing, and the RO should address it accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), additional evidentiary 
development is necessary.

At his September 2006 hearing, the veteran stated that his 
service-connected PTSD had worsened since his last VA 
examination.  Given the allegations of worsening disability, 
the veteran must be afforded a new examination to determine 
the current severity of the disability.  See 38 U.S.C.A. § 
5103A(d); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the record with 
any recent and outstanding VA mental 
health treatment records, and any non-VA 
medical information that the veteran may 
identify.    

2.  The veteran should also be scheduled 
for a VA psychiatric examination for the 
purpose of assessing the current severity 
of his service-connected PTSD.  The 
examiner should review the claims file, 
including any additional records obtained 
pursuant to this remand, and provide 
findings concerning symptomatology of the 
veteran's PTSD.  A mental status 
assessment should be performed with a GAF 
score.  

3.  Then, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 50 percent for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a SSOC and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



